Citation Nr: 0429559	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  02 09-299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral knee 
arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1944 to 
April 1946, from October 1946 to October 1949, and from 
November 1949 until retiring in June 1965.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which denied the veteran's claim for service connection for 
bilateral knee arthritis.  He filed a timely appeal.  In 
September 2004, he testified at a hearing at the RO before 
the undersigned Veterans Law Judge (VLJ) of the Board.  A 
transcript of the proceeding is of record.

The RO, in the same March 2001 decision, also granted the 
veteran's claims for an increased rating for 
spondylolisthesis and degenerative disc disease (DDD) of the 
lumbar spine, service connection for osteoarthritis of the 
cervical spine, a total disability rating based on individual 
unemployability (TDIU), and Dependents' Educational 
Assistance (DEA) benefits.  Although he filed a 
notice of disagreement (NOD) relating to his back disorders, 
he has since confirmed the withdrawal of his appeal of these 
issues in a March 2004 letter and during the September 2004 
hearing.  38 C.F.R. § 20.204 (2004).  So the only issue that 
remains before the Board is whether he is entitled to service 
connection for bilateral knee arthritis.

Unfortunately, because further development is needed before 
the Board can make a decision, the appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.




REMAND

The veteran claims his bilateral knee arthritis resulted from 
an injury he sustained during service in 1944, 1945 or 1946.  
His service medical records (SMRs) indicate he fell in the 
spring of 1945 and hurt his back.  Indeed, his SMRs are 
replete with notes regarding this back condition.  But there 
is only one note relating directly to his knees.  According 
to a June 1952 consultation report, he complained of a 
history of arthritis in his back and knees for several years.  
Upon physical examination, there was no limited motion, and 
no deformity present.  The examiner noted that, unless there 
were X-ray changes or more objective findings, a diagnosis of 
arthritis could not be made.  It was further noted, 
"[c]ertainly if this is arthritis - the long history should 
be associated with X-ray evidence of same."  Unfortunately, 
there are no radiology reports for the knees associated with 
the SMRs.  (Note:  the Board notes the RO's original March 
2001 denial was based, in part, on negative X-ray findings 
that had been mistakenly associated with this veteran's file, 
but actually belonged to another veteran with a similar 
name).

When examined in February 1965, in anticipation of retiring 
from the military, the veteran noted he had arthritis or 
rheumatism as well as swollen or painful joints.  
Unfortunately, however, there is no indication as to whether 
these symptoms were specific to his knees (or, for example, 
were instead in reference to his back).

The report of a November 2000 VA general medical examination 
indicates the veteran had degenerative joint disease (DJD), 
i.e., arthritis, in both of his knees.  
X-rays of each knee confirmed this.  Physical examination 
revealed slight limited motion and crepitus.  Although the 
report is rather extensive in most aspects, there is no 
indication the examiner reviewed the claims file for the 
veteran's pertinent history.  Under the statutory duty to 
assist mandated by 38 U.S.C.A. § 5103A and interpretive 
decisions of the U.S. Court of Appeals for Veterans Claims 
(Court), a VA examiner must review a claimant's prior medical 
records when it is necessary to ensure a fully informed 
examination or to provide an adequate basis for the 
examiner's findings.  See VAOGCPREC 20-95, 61 Fed. Reg. 10064 
(1996).  

In addition, that VA examiner did not provide a medical 
opinion indicating whether the veteran's DJD is at least as 
likely as not related to his military service.  So although 
he has a current diagnosis of DJD in his knees, a medical 
opinion is still needed as to its probable etiology.  This 
opinion should be based on a complete review of the claims 
file once all the relevant records identified in this remand 
have been associated with it.  See, e.g., Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

Furthermore, during the September 2004 hearing, the veteran 
stated that Dr. Redman had treated him for arthritis in his 
knees since his discharge from military service in 1965.  The 
veteran believed he had submitted a letter to this effect, 
but a copy could not be found in his claims file.  The Board 
notes there is a July 2003 letter from Dr. Redman in the 
file, but this letter relates to the veteran's back condition 
and does not mention any treatment or evaluation for his 
knees or, most importantly, contain a medical nexus opinion 
insofar as the cause of his bilateral knee arthritis.  It 
does not appear from the record that the RO has attempted to 
obtain any other records from this doctor, including any 
treatment records that might be available for consideration.  
The Veterans Claims Assistance Act (VCAA) requires VA to 
assist the veteran in obtaining this relevant evidence.  
See 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Note that Dr. 
Redman is currently retired, but an effort should be made 
nonetheless to obtain any relevant records he may still have.  



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further determination on the 
merits, ensure that all notification and 
development action required by the VCAA and 
implementing VA regulations is completed.  In 
particular, ensure that the new notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002) and their implementing regulations, 
especially 38 C.F.R. § 3.159(b) and (c)(2) 
(2003), are fully complied with and satisfied.

*This includes requesting that the veteran submit 
any relevant evidence in his possession that is 
not currently on file.

2.  Ask the veteran to provide the complete names 
and addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization for his knees.  Ask that he 
complete and return the appropriate releases (VA 
Form 21-4142s) for the medical records of each 
private care provider identified.

	*This list should include, but is not limited to, 
all relevant records from Dr. Redman.

	Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).  

	Also ask each treating source to provide a 
medical opinion or diagnosis concerning the 
etiology of the DJD in the veteran's knees, 
particularly insofar as whether it is at least as 
likely as not related to his military service.

3.  If possible, have the VA physician who examined 
the veteran in November 2000 submit an addendum 
to the report of that evaluation indicating 
whether it is at least as likely as not that the 
DJD (arthritis) in the veteran's knees is related 
to his military service.  If, for whatever 
reason, it is not possible to have that same 
VA examiner comment further, then obtain a 
medical opinion from another doctor equally 
qualified to make this important determination.  
(Note:  if the latter situation arises, this may 
require having the veteran reexamined.)

	If no opinion can be rendered, without resorting 
to pure speculation, explain why this is not 
possible.  

It is absolutely imperative that the VA examiner, 
whomever designated, has access to and reviews 
the claims folder for the veteran's pertinent 
medical history.  This includes a complete copy 
of this remand and any records VA obtains from 
private medical providers, including Dr. Redman.  
The examiner must note in the addendum that he or 
she has reviewed the claims file.  

4.  Review the claims file.  If any development is 
incomplete, including if the examination report 
does not contain sufficient information to 
respond to the question posed, take corrective 
action before readjudication.  38 C.F.R. §4.2 
(2003); Stegall v. West, 11 Vet. App. 268 (1998).

5.  Then readjudicate the veteran's claim in light 
of the additional evidence obtained.  If benefits 
are not granted to his satisfaction, prepare a 
supplemental statement of the case (SSOC) and 
send it to him and his representative.  Give them 
time to respond before returning the case to the 
Board for further appellate consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


